Citation Nr: 0419815	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1980.  He died in October 1988.

This matter arises from a January 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The appellant provided 
testimony in support of her appeal at a hearing that was held 
before the undersigned in January 2004.  A transcript the 
hearing is of record.


FINDINGS OF FACT

1.  A RO administrative decision was issued in November 1992 
that found the appellant was not the veteran's widow for VA 
purposes because her marriage to the veteran was not valid, 
and, on April 7, 1993 the appellant's DIC benefits were 
terminated, effective in January 1991.

2.  In a decision dated in October 1999, the Board held that 
a timely appeal was not perfected with respect to the April 
1993 decision terminating the appellant's DIC benefits.

3.  A motion for reconsideration of the Board's October 1999 
was denied by the Board in August 2000.

4.  The evidence received since the April 1993 decision is 
either cumulative of evidence of record considered in that 
decision or immaterial; it does not bear directly and 
substantially upon the specific matters under consideration; 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) death benefits, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West  2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  All the VCAA requires in this regard is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 2002 administrative decision and August 2003 
statement of the case, the appellant and her representative 
were apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claim.  
In addition, by a letter dated in October 2003, the RO 
explained the provisions of the VCAA, gave notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the appellant to submit or authorize the RO to obtain 
additional relevant evidence.  The appellant has clearly been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, under the circumstances set forth above, 
and considering the multiple occasions that she has 
communicated with VA regarding her claim, the Board finds 
that the appellant has had ample notice of the types of 
evidence that would support her claim and that she has had 
ample opportunity to present evidence and argument in support 
of her appeal

With respect to the duty to assist, the Board has reviewed 
numerous legal records and statements submitted by the 
appellant.  She has not identified any outstanding evidence.  
The appellant was also afforded the opportunity to present 
testimony at a personal hearing before the undersigned in 
January 2004.  The Board therefore concludes that the 
appellant's appeal is ready to be considered on the merits, 
and that the evidence in this case is sufficient to render a 
determination.  



Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Analysis

Subject to certain requirements, Dependency and Indemnity 
Compensation (DIC) is payable to a veteran's surviving spouse 
because of the veteran's service-connected death.  38 
U.S.C.A. § 1310 (West 2002).

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2003).

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2003) and 38 C.F.R. § 3.50 (2003).

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2003).

The law also states that where an attempted marriage of an 
appellant to the veteran was invalid by reason of legal 
impediment, the marriage will nevertheless be deemed valid 
if: (a) The marriage occurred one year or more before the 
veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage, and (b) the appellant entered into the 
marriage without knowledge of the impediment, and (c) the 
appellant cohabited with the veteran continuously from the 
date of the marriage to the date of his or her death, and (d) 
no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the 
veteran's death.  See 38 U.S.C.A. § 103(a) (West 2002); 38 
C.F.R. § 3.52 (2003).  All of the requirements must be met in 
order to find a deemed valid marriage.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(NOTE:  the prior definition of new and material evidence is 
for application in this case due to the date of the claim to 
reopen).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO most recently considered the appellant's claim 
for entitlement to recognition as the veteran's surviving 
spouse for VA death benefits on a de novo basis, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (Fed. Cir. May 
6, 1996).  In this regard, using the guidelines noted above, 
the Board finds that the appellant has not submitted new and 
material evidence.  The claim concerning entitlement to 
recognition as the veteran's surviving spouse for Department 
of Veterans Affairs (VA) death benefits will not be reopened.

A November 1992 administrative decision held that that the 
appellant's marriage to the veteran was not valid.  
Entitlement to DIC was terminated in April 1993, effective 
from January 1991.  The appellant was notified of this 
decision in an April 1993 letter.  The appellant filed an 
appeal.  However, in a decision dated in April 1995, the RO 
determined that her appeal had not been filed in a timely 
manner, and that her appeal on the issue of entitlement to VA 
benefits as a surviving spouse was closed.  The appellant 
appealed the timeliness issue.  

In October 1999, the Board held that a timely appeal was not 
perfected with respect to the April 1993 decision.  A motion 
for reconsideration of the Board's October 1999 was denied by 
the Board in August 2000.  As the appellant failed to submit 
a timely substantive appeal, the April 1993 administrative 
decision, which terminated the appellant's DIC benefits, is 
final.

The evidence considered at the time of the April 1993 RO 
decision consisted of legal documents and records, statutes 
and case law from the state of Arizona, and numerous 
statements submitted by the appellant.  An application for 
DIC benefits was received from the appellant in March 1989.  
In support of her claim, she submitted a Certificate of Death 
showing that the veteran died while residing in the state of 
Washington.  A Certificate of Marriage showed that the 
appellant and veteran were married in the state of Hawaii on 
May [redacted], 1986.  Both parties were recorded as being residents 
of the state of Arizona at the time of their marriage.  Other 
records showed that the veteran was previously married.  DIC 
was awarded to the appellant in April 1989.

In a statement received in October 1992, the veteran's first 
spouse reported that the marriage between the appellant and 
veteran was not valid because she was still married to the 
veteran at the time of his second marriage (to the appellant) 
and because the veteran and the appellant were first cousins.  
She submitted a copy of a June 1991 judgment from the 
Superior Court of the state of Washington that indicated that 
the appellant was never lawfully married to the veteran.  The 
Court found that the marriage between the appellant and 
veteran occurred before the divorce between the veteran and 
his first wife was final.  Based on this evidence, the RO 
proposed to terminate the appellant's DIC benefits in 
November 1992.

In December 1992, the appellant responded by submitting an 
October 1992 affidavit wherein she stated that she witnessed 
the veteran sign a property settlement agreement and decree 
of dissolution on April [redacted], 1986.  She believed that this act 
made the divorce between the veteran and his first wife 
final.  She said she married the veteran on May [redacted], 1986, and 
that, from that time until after the veteran's death, she 
believed she was legally married to the veteran.  She 
maintained that the veteran's first wife only attempted to 
void the veteran's second marriage (to the appellant) for the 
purpose of claiming insurance benefits.  The appellant also 
submitted numerous legal and non-legal documents in support 
her argument that the divorce between the veteran and his 
first wife occurred prior to their marriage on May [redacted], 1986.  
None of those documents overturned the judgment of the 
Superior Court of the state of Washington, which invalidated 
the appellant's marriage to the veteran.  

The appellant further argued that their marriage was not void 
because they were first cousins.  She submitted a copy of an 
Arizona law, A.R.S. § 25-101, Void and prohibited marriage.  
A.R.S. §25-101 indicated that marriage between first cousins 
was prohibited and void, but that, under subsection (B), 
first cousins could marry if one party presented proof to a 
judge that they were unable to reproduced.  Subsection (B) 
was added to the law in a 1990 amendment.

A Statement of the Case was provided to the appellant in June 
1994.  The RO noted the veteran and the appellant resided in 
the state of Arizona at the time of their marriage and in the 
state of Washington at the time of the veteran's death.  The 
RO indicated that the laws of those states had to be applied 
in determining whether the marriage between the veteran and 
appellant was valid.  Referencing the June 1991 holding of 
the Superior Court of the state of Washington, the RO found 
that the marriage between the veteran and the appellant was 
not legal in that state.  With regard to the law of the state 
of Arizona, the RO determined that, prior to 1990, the 
marriage between first cousins was illegal under A.R.S. § 25-
101 with no exceptions.  The RO also indicated that Arizona 
law (A.R.S. § 25-112) specifically indicated that, at the 
time of the appellant's marriage to the veteran, residents of 
Arizona could not evade its marriage laws by going to another 
state or country to get married.  Reference was made to the 
holding In re Mortenson's Estate, 83 Ariz. 87, 316 P.2d 1106 
(1957) wherein the Supreme Court of Arizona held that a 
marriage declared void under state statute could not be made 
valid by solemnizing the marriage in another state.  The RO 
found that the marriage between the veteran and appellant was 
clearly void under the law of the state of Arizona at the 
time of the veteran's death.  As the appellant could not be 
recognized as the widow of the veteran, she could not be 
eligible or entitled to DIC.

The evidence received by VA after the April 1993 decision 
includes personal statements, legal and non-legal documents, 
and testimony provided by the appellant at her January 2004 
hearing.  The personal statements she provided are 
essentially duplicative of those she previously submitted.  
Her testimony was also cumulative of the evidence of record 
in 1993.  With respect to the documents she submitted, the 
evidence included her previously considered marriage 
certificate, a canceled check from her to the veteran's first 
wife, and property settlement agreements and divorce 
documents from the state of Arizona.  All of these documents 
were of record and considered by the RO in its April 1993 
decision.  The only "new evidence" was a copy of an 
envelope addressed to her from the veteran's parents.  She 
argued that the veteran's parents clearly recognized her as 
the veteran's wife, and that VA should likewise recognize 
their union.  While "new," this evidence is not probative 
to the issue on appeal and therefore not material.  In sum, 
none of the evidence provided by the appellant presents any 
legal authority for finding that her marriage to veteran was 
deemed valid in the states of Washington or Arizona.

Since the evidence received since the April 1993 
administrative decision is cumulative of evidence of record 
considered in that decision or is plainly immaterial, it does 
not bear directly and substantially upon the specific matters 
under consideration, and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the appellant's attempt to reopen her claim for 
entitlement to recognition as the veteran's surviving spouse 
for VA death benefits must fail.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA death benefits, and the claim is not 
reopened.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



